United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3505
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Deon Omar Spight,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 30, 1999
                                Filed: September 2, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Deon Omar Spight challenges the District Court’s1 judgment, entered on a jury
verdict finding him guilty of possession with intent to distribute cocaine base and
cocaine. For reversal, he claims the government presented insufficient evidence to
convict him. Having carefully reviewed the record and the parties’ briefs and
submissions, we reject Spight’s argument and affirm. See 8th Cir. R. 47B.




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-